DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The preliminary amendment of 03/25/20 is noted in which claims 1-39 have been canceled and claims 40-63 added.

Priority
This application is a 371 of PCT/US2018/053214 filed 09/27/18 which further claims the benefit of 62/564,889 filed 09/28/17.

Information Disclosure Statement
The information disclosure statement filed 03/25/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file.  Specifically, a copy of cited foreign document WO2013/056187 was not found in the file wrapper at the time of execution of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 40, 62 and 63, these claims comprise the limitations of, “changing display of the SR content from the first view to a second view, in response to…a first estimated 

Allowable Subject Matter
Claims 40, 62 and 63 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abbott, III et al. (U.S. Publication 2002/0044152)
Abbott, III et al. discloses a system that integrates virtual information with real world images presented on a display such as a head-mounted display of a wearable computer.
Singh (U.S. Patent 10,930,082)
Singh discloses augmented reality information presented to a user without overloading the user with an extraordinary amount of information.
Soda et al. (U.S. Publication 2017/0294046)
Soda et al. discloses an augmented reality information displaying device that decides a display position of augmented reality information on a display.
Parker et al. (U.S. Publication 2006/0184891)
Parker et al. discloses a user friendly display interface system for simplifying the user interactive display interface through removal of inactive windows.
King et al. (U.S. Patent 8,839,150)
King et al. discloses a transforming graphical objects displayed on a display based upon certain characteristics of the objects as well as their age.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.




/Antonio A Caschera/
Primary Examiner, Art Unit 2612
3/18/21